
	

115 SRES 538 ATS: Commending the Wesleyan University Men's Lacrosse Team for winning the 2018 National Collegiate Athletic Association Division III Men’s Lacrosse Championship.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 538
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2018
			Mr. Blumenthal (for himself and Mr. Murphy) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the Wesleyan University Men's Lacrosse Team for winning the 2018 National Collegiate
			 Athletic Association Division III Men’s Lacrosse Championship.
	
	
 Whereas, on Sunday, May 27, 2018, the Wesleyan University Men’s Lacrosse Team (referred to in this preamble as Wesleyan) won the 2018 National Collegiate Athletic Association (referred to in this preamble as the “NCAA”) Division III title with an 8-6 win over the Salisbury Sea Gulls at Gillette Stadium in Foxborough, Massachusetts;
 Whereas this is the first NCAA lacrosse national championship for Wesleyan; and Whereas Wesleyan finished the 2018 season with a record of 19-3: Now, therefore, be it
		
	
 That the Senate— (1)commends the Wesleyan University Men’s Lacrosse Team for winning the 2018 National Collegiate Athletic Association Division III title;
 (2)congratulates the fans, students, and faculty of Wesleyan University; and (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the President of Wesleyan University, Michael S. Roth; and (B)the Head Coach of the Wesleyan University Men’s Lacrosse Team, John Raba.
				
